Name: Commission Regulation (EEC) No 3161/76 of 22 December 1976 amending Regulation (EEC) No 1624/76 concerning the advance on payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs in the territory of another Member State
 Type: Regulation
 Subject Matter: food technology;  processed agricultural produce;  agricultural policy;  agricultural activity;  accounting
 Date Published: nan

 Avis juridique important|31976R3161Commission Regulation (EEC) No 3161/76 of 22 December 1976 amending Regulation (EEC) No 1624/76 concerning the advance on payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs in the territory of another Member State Official Journal L 356 , 28/12/1976 P. 0013 - 0013 Greek special edition: Chapter 03 Volume 16 P. 0204 Spanish special edition: Chapter 03 Volume 11 P. 0101 Portuguese special edition Chapter 03 Volume 11 P. 0101 Finnish special edition: Chapter 3 Volume 7 P. 0215 Swedish special edition: Chapter 3 Volume 7 P. 0215 COMMISSION REGULATION (EEC) No 3161/76 of 22 December 1976 amending Regulation (EEC) No 1624/76 concerning the advance on payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs in the territory of another Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 559/76 (2), and in particular Articles 10 (3) and 28 thereof, Having regard to Council Regulation (EEC) No 986/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed (3), as last amended by Regulation (EEC) No 1530/76 (4), and in particular the third subparagraph of Article 3 (1) thereof, Whereas Commission Regulation (EEC) No 1624/76 of 2 July 1976 concerning special arrangements for the payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs in the territory of another Member State (5), as amended by Regulation (EEC) No 2065/76 (6), provides, under certain circumstances, for the payment in advance of a maximum of 75 % of the aid; Whereas in order to assist trade, taking into account the costs payable by exporters when this facility is used, the maximum amount of the advance should be increased to 90 %; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In Article 5 (1) of Regulation (EEC) No 1624/76 "75 %" is hereby replaced by "90 %". Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1976. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 148, 28.6.1968, p. 13. (2)OJ No L 67, 15.3.1976, p. 9. (3)OJ No L 169, 18.7.1968, p. 4. (4)OJ No L 170, 29.6.1976, p. 4. (5)OJ No L 180, 6.7.1976, p. 9. (6)OJ No L 230, 21.8.1976, p. 5.